Citation Nr: 1613791	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-39 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Antelope Memorial Hospital, in Neligh, Nebraska, on April 17, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 denial of a claim for payment or reimbursement of expenses incurred at a private facility by the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska.


FINDINGS OF FACT

1.  The Veteran received emergency medical treatment on April 17, 2009, at Antelope Memorial Hospital, in Neligh, Nebraska, related to severe pain in her upper abdomen and chest.

2.  The services provided by Antelope Memorial Hospital were not authorized in advance by VA, but it was recommended by a VA clinician that the Veteran be seen at the nearest emergency room based on the description of her symptoms.

3.  The evidence is at least evenly balanced as to whether the Veteran's symptoms at the time she presented at Antelope Memorial Hospital on April 17, 2009, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

4.  VA treatment facilities were not reasonably available for treatment of the symptoms.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on April 17, 2009, at Antelope Memorial Hospital, in Neligh, Nebraska, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120-132 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on April 17, 2009, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on April 17, 2009, the Veteran presented to the emergency room of Antelope Memorial Hospital, in Neligh, Nebraska, with epigastric pain.  Prior to presenting to the emergency room, the Veteran's husband contacted a VA medical center (VAMC) at 2:44 a.m. and reported that the Veteran was on the floor in severe pain and had started vomiting five minutes prior.  The Veteran's pain was reported to be between her breasts and in her upper abdomen.  The VA clinician advised the Veteran's husband to take the Veteran to the nearest emergency room.  The Board takes judicial notice of the fact that VAMC in Omaha, NE, is significantly farther from the Veteran's residence than Antelope Memorial Hospital.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201(b))).  The telephone encounter note records that the system concerns were heart attack and angina and that both the system and nurse recommendation was urgent.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, when a veteran receives treatment at a non-VA facility without prior authorization, VA must reimburse the veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the veteran under the authority so long as certain statutory and regulatory requirements are met.  In this case, the VAMC adjudicated the Veteran's right to payment of reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725.  At the outset, the Board notes that to be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, a veteran must not be eligible for reimbursement under 38 U.S.C.A § 1728.  Accordingly, although not addressed by the agency of original jurisdiction (AOJ), the Board must first determine whether eligibility for payment or reimbursement exists under 38 U.S.C.A § 1728.  

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, there must be a showing that:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care of services:

(1)  For an adjudicated service-connected disability.

(2)  For a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.

(3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability.

(4)  For any injury, illness, or dental condition in the case of a veteran who -- (A) is participating in a rehabilitation program under 38 U.S.C.[A.] ch[apter] 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728.  38 C.F.R. § 17.120 (2015); see Zimick v. West, 11 Vet. App. 45, 49 (1998).  Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see Malone v. Gober, 10 Vet. App. 539, 542 (1997).

In the instant case, the Veteran is service-connected for Raynaud's disease, CREST syndrome, scleroderma, associated with Raynaud's disease, and a median nerve injury, each evaluated as 60 percent disabling.  Here, it is neither claimed nor apparent from the record that the Veteran's April 17, 2009, treatment was for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  The evidence does, however, show that by way of a July 1, 2009, rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Although the Veteran's award of TDIU postdated the April 17, 2009, date of treatment at issue in this case, that award was made effective from March 29, 2008.  In theory, therefore, the Veteran was, at the time that treatment was rendered on April 17, 2009, considered to be totally and permanently disabled from service-connected disabilities.  Thus, it would appear that she satisfies the first criteria for reimbursement under 38 U.S.C.A. § 1728.  

Regarding whether the care and services were rendered for a medical emergency, the Board acknowledges that the emergency room physician who treated the Veteran on April 17, 2009, had stated that the Veteran was never in an emergent condition and that she could have taken several over the counter medications to resolve her symptoms.  Although it is true that post-hoc analysis of the medical data can confirm that a condition was not emergent, neither the statute nor the regulation requires the Veteran, a layperson, to make such a determination.  38 C.F.R. § 17.120(b) (defining a medical emergency for purposes of 38 U.S.C.A. § 1725); see 38 C.F.R. § 17.1002(b) (defining emergency treatment for purposes of 38 U.S.C.A. § 1725 and containing identical language as that set forth in 38 C.F.R. § 17.120(b)).  Rather, that portion of the regulation requires only a determination of whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his/her condition was such that delay in seeking treatment would be hazardous to her health or life.  38 C.F.R. § 17.120(b); see Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009); 38 C.F.R. § 17.1002(b).  

In the instant case, given that a medical professional recommended presentation to the closest emergency room based on the Veteran's described symptoms, the evidence is at least evenly balanced as to whether under the circumstances present at the time the Veteran sought treatment at the private facility on April 17, 2009, a prudent layperson would reasonably expect that delay in seeking treatment would be hazardous to health or life.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran satisfies the second criteria for reimbursement under 38 U.S.C.A. § 1728.  

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that a VA facility was not feasible in such an emergent circumstance.  It would appear that the VAMC in Omaha, NE, is nearly 200 miles from the Veteran's residence whereas Antelope Memorial Hospital is less than 30 miles.  Thus, as stated above, that Board has taken judicial notice of the fact that VAMC in Omaha, NE, is significantly farther from the Veteran's residence than Antelope Memorial Hospital.  See Smith, supra.  While the Veteran's ultimate diagnosis of gastritis may not speak to the emergency of the situation, when viewed in totality with the severity of the medical condition the VA clinician believed the Veteran may have been in (a possible heart attack based on the VA telephone encounter note) and the nearly 200 mile drive to the closest available VA medical facility, the Board finds that a VA facility could not be considered a reasonable option for the Veteran's medical needs. 

Overall, the Board finds that when reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in connection with treatment provided at Antelope Memorial Hospital on April 17, 2009, is warranted under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To the extent that 38 U.S.C.A. § 1728 would not be applicable due to the fact that the Veteran had not yet been awarded a TDIU at the time that the April 17, 2009, treatment was rendered, the Board notes that it would reach the same conclusion if the case was analyzed under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  In this regard, the Board notes that the Veteran's claim for payment or reimbursement for unauthorized medical expenses was denied under 38 U.S.C.A. § 1725 upon the AOJ's finding that the care and services rendered on April 17, 2009, were not rendered in a medical emergency of such nature that delay in treatment would been hazardous to life and health.  All other eligibility factors under that statute and corresponding regulation appear to be met or are not applicable.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  Notably, the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical, and the Board has already determined that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  Accordingly, payment or reimbursement of medical expenses incurred in connection with treatment provided at Antelope Memorial Hospital on April 17, 2009, would also be warranted under 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided at Antelope Memorial Hospital on April 17, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


